Case 3:17-cv-01112-JLS-NLS Document 102-2 Filed 06/17/19 PageID.3581 Page 1 of 17




                             Exhibit 1
Case 3:17-cv-01112-JLS-NLS Document 102-2 Filed 06/17/19 PageID.3582 Page 2 of 17


  1                      UNITED STATES DISTRICT COURT
  2                    SOUTHERN DISTRICT OF CALIFORNIA
  3         _______________________________________________
  4         SYLVESTER OWINO, on behalf of
  5         themselves, and all others similarly
  6         situated, et al.,
  7                               Plaintiff,
  8              vs.                  Case No. 3:17-cv-01112-JLS-NLS
  9         CORECIVIC, INC., a Maryland
 10         corporation,
 11
 12                               Defendant.
 13        _________________________________________________
 14
 15                      THE DEPOSITION OF JASON ELLIS
 16                               MARCH 4, 2019
 17
 18
 19
 20
 21        Reported By:
 22        PATRICIA A. NILSEN,
 23        RMR, CRR, CRC
 24        Job No. 3225918
 25        Pages 1 - 270

                                                                   Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-01112-JLS-NLS Document 102-2 Filed 06/17/19 PageID.3583 Page 3 of 17


   1                            The deposition of JASON ELLIS, taken

   2          on behalf of the Plaintiffs, pursuant to Notice on

   3          MARCH 4, 2019, beginning at approximately 9:11 a.m.

   4          in the offices of Alpha Reporting.

   5                            This deposition is taken in

   6          accordance with the terms and provisions of the

   7          Federal Rules of Civil Procedure.             All objections

   8          are reserved except as to form.

   9                            The signature of the witness is

 10           reserved.

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                                                     Page 2

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-01112-JLS-NLS Document 102-2 Filed 06/17/19 PageID.3584 Page 4 of 17


  1                               APPEARANCES
  2
               For the Plaintiffs:
  3                           EILEEN REGINA RIDLEY
                              ALAN R. OUELLETE
  4                           Attorneys at Law
                              FOLEY & LARDNER LLP
  5                           555 California Street, Suite 1700
                              San Francisco, CA 94104
  6                           (415) 434-4484
  7
  8                               eridley@foley.com
  9                               ROBERT L. TEEL (via video conf.)
                                  Attorney at Law
 10                               1425 Broadway
 11                               Mail Code: 20-6690
 12                               Seattle, WA 98122
 13                               866-833-5529
                                  lawoffice@rlteel.com
 14
               For the Defendant:
 15                           DANIEL P. STRUCK
                              Attorney at Law
 16                           STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 17                           3100 West Ray Road, Suite 300
 18                           Chandler, AZ 85226
                              (480) 420-1620
 19                           dstruck@strucklove.com
 20
 21            Reported By:
 22                               PATRICIA A. NILSEN, RMR, CRR, CRC
 23                               TN Certified Court Reporter
 24
 25            Videotaped By: DAVID DRUMEL

                                                                   Page 3

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-01112-JLS-NLS Document 102-2 Filed 06/17/19 PageID.3585 Page 5 of 17


  1                                    INDEX
  2
  3      WITNESS:                                                   PAGE
  4
  5                 JASON ELLIS
  6     Examination
  7      By Ms. Ridley                                                  6
  8
  9
 10
 11                               EXHIBITS
 12     NUMBER                  DESCRIPTION                            PAGE
 13     EXHIBIT 65          Notice of deposition                        11
 14     EXHIBIT 66          Policy 19-100, the resident                195
 15                         work program for Otay Mesa
 16                         Detention Center
 17     EXHIBIT 67          Post orders for food service               197
 18     EXHIBIT 68          Document entitled                          208
 19                         Work/Program Plan Guidelines (ICE)
 20     EXHIBIT 69          Document entitled San Diego                228
 21                         Correctional Facility
 22                         Inmate/Detainee Safety Rules
 23     EXHIBIT 70          One-page document entitled                 236
 24                         Detainee Voluntary Work Program
 25                         Agreement

                                                                   Page 4

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-01112-JLS-NLS Document 102-2 Filed 06/17/19 PageID.3586 Page 6 of 17


  1                               EXHIBITS
  2     NUMBER                  DESCRIPTION                            PAGE
  3     EXHIBIT 71          Document entitled CoreCivic                244
  4                         Eloy Detention Center Detainee
  5                         Handbook Supplement
  6     EXHIBIT 72          Document headed Weekend Pod                251
  7                         Utility Porter
  8     EXHIBIT 73          Work/Program Plan Guidelines               265
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

                                                                   Page 5

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:17-cv-01112-JLS-NLS Document 102-2 Filed 06/17/19 PageID.3587 Page 7 of 17


  1            policies and procedures that facilities would have
  2            would originate with the facility support center,
  3            correct?
  4            A.         Correct.
  5            Q.         Okay.     Contracts with partners:         When you
  6            say "partners," who are you referring to?
  7            A.         When I refer to "partners," I refer to a
  8            number of partners or customers that we currently
  9            partner with.      It could be ICE or Immigration; it
 10            could be the US Marshal Service, the Bureau of
 11            Prisons; any number of states that we contract
 12            with; county entities, the Bureau of Prisons.
 13                       Those are -- are some.
 14            Q.         Okay.     And to your understanding,
 15            CoreCivic has contracts with these clients,
 16            correct?
 17            A.         Correct.
 18            Q.         Okay.     And I take it that the negotiation
 19            of those contracts would be done by folks at the
 20            facility support center?
 21            A.         Correct.
 22            Q.         As opposed to folks at specific
 23            facilities?
 24            A.         Correct.
 25            Q.         Okay.     So that -- I'm just picking a

                                                                  Page 55

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:17-cv-01112-JLS-NLS Document 102-2 Filed 06/17/19 PageID.3588 Page 8 of 17


   1          facility:     If -- if Otay Mesa has a -- is -- is

   2          working with ICE detainees, and there is an ICE

   3          contract, that ICE contract would have been

   4          negotiated by someone at the facility support

   5          center, not someone at Otay Mesa?

   6          A.          That's correct.

   7          Q.          Fair enough.        Okay.

   8                      What about vendors?            So, for example, I

   9          take it CoreCivic has a vendor for food service,

 10           correct?

 11           A.          Correct.      CoreCivic has multiple vendors

 12           for food service.

 13           Q.          Okay.     How about contracts with those

 14           vendors?     Would those be negotiated by folks at the

 15           facility support center, or would those be

 16           negotiated by the individual facilities?

 17           A.          To my knowledge, those would be negotiated

 18           by members at the facility support center.

 19           Q.          Okay.     Does each -- to your knowledge,

 20           does each facility that CoreCivic has that deals

 21           with ICE detainees have a warden?

 22           A.          I'm sorry?

 23                               MR. STRUCK:       Have a what?

 24                               MS. RIDLEY:       Have a warden.

 25                               MR. STRUCK:       Form.

                                                                      Page 56

                                    Veritext Legal Solutions
                                         866 299-5127
Case 3:17-cv-01112-JLS-NLS Document 102-2 Filed 06/17/19 PageID.3589 Page 9 of 17


   1          when they do their budgeting, they look to their

   2          historical experience about who's in the voluntary

   3          work program as part of that budget, correct?

   4                           MR. STRUCK:        Form.

   5          A.         I think all of the expenditures are

   6          captured, and going forward, everything is taken

   7          into consideration.

   8          Q.         Including the historical numbers of

   9          voluntary work participants?

 10           A.         It's my understanding that that would be

 11           captured in the history of the budget.

 12           Q.         Right.    If -- if no one volunteered to

 13           work for food services, who would do the work?

 14                            MR. STRUCK:        Form.      Foundation.

 15           A.         In my opinion -- we contract with a

 16           subcontractor to assist our staff with operating

 17           the food service departments and facilities.                 If --

 18           and I have no idea what we would do, because it

 19           could vary; it could vary from us hiring more

 20           contract staff or requiring our contract staffing

 21           to increase, to ensure that -- that the food

 22           service operation or -- or whatever is run

 23           effectively.

 24                      We could hire more staff to do that.               I

 25           mean, there's -- there's a -- we could contract

                                                                     Page 105

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:17-cv-01112-JLS-NLS Document 102-2 Filed 06/17/19 PageID.3590 Page 10 of 17


   1           with a -- a third party or another party to

   2           subsidize that.

   3           Q.          And I take it that same logic would be

   4           true with regard to other categories of work that

   5           was being performed by voluntary work participants?

   6                               MR. STRUCK:       Form.

   7           A.          Yeah, I -- I think food services is a

   8           little bit different.           As far as cleaning, as far

   9           as the cleaning duties, as far as the laundry

  10           duties, I don't know if we would have to increase

  11           to a great degree the staffing.                  We may have to

  12           reallocate.     But it -- it may be a little bit

  13           different with -- in other departments.

  14           Q.          Okay.     Are you aware of any staff person

  15           getting paid a dollar a day?

  16           A.          I'm not aware of any staff person getting

  17           paid a dollar a day.

  18           Q.          Are you aware of any third-party vendor

  19           getting paid a dollar a day for their work at any

  20           facility?

  21           A.          I'm unaware of a third party getting paid

  22           a dollar a day.

  23           Q.          Staff is paid more than a dollar a day,

  24           correct?

  25           A.          To my knowledge, yes.

                                                                         Page 106

                                     Veritext Legal Solutions
                                          866 299-5127
Case 3:17-cv-01112-JLS-NLS Document 102-2 Filed 06/17/19 PageID.3591 Page 11 of 17


   1           A.          You're not bringing them from -- to my
   2           knowledge you're not bringing them from your
   3           unit --
   4           Q.          Right?
   5           A.          -- unless you've been assigned that
   6           equipment.
   7                       And -- and I will tell you, as an
   8           example -- I'm not trying to be difficult.
   9                       As an example, some kitchen workers, or
  10           some workers that work in the voluntary work
  11           program, are provided with rubber boots,
  12           slip-resistant boots.           So they can be assigned
  13           those boots, and they can be assigned some other
  14           type of clothing or equipment that's special to
  15           their job assignment, and technically, we assign
  16           those to them; and as long as they're -- they
  17           participate in that -- that work program, or that
  18           work detail, they're responsible for keeping up
  19           with that.
  20                       So that's -- that's the example.            That's
  21           why I asked that question.
  22           Q.          That's fine, and -- and that's a great
  23           example.
  24                       And those boots are provided to the
  25           workers by the CoreCivic facility, correct?

                                                                 Page 113

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:17-cv-01112-JLS-NLS Document 102-2 Filed 06/17/19 PageID.3592 Page 12 of 17


   1           A.        That's correct.

   2           Q.        Okay.     And I'm not expected to buy those

   3           boots, correct?

   4           A.        That's correct.

   5           Q.        Okay.     And in the food service, you know,

   6           if I'm using an oven or a -- you know, a grill, or

   7           using food, all of those tools are supplied by

   8           CoreCivic, correct?

   9           A.        That's correct.

  10           Q.        Okay.     Same thing with maintenance:       Maybe

  11           I need to use a ladder or a screwdriver or a

  12           hammer.   All of those tools are supplied by the

  13           CoreCivic facility, correct?

  14                             MR. STRUCK:       Form.

  15           A.        And you give some examples, such as a

  16           ladder and other equipment similar to that, they

  17           would be provided; the detainees don't have to

  18           purchase those to facilitate their work duties.

  19           Q.        Okay.     Fair enough.

  20                     Now, we talked little bit about how much

  21           ICE detainees are paid, and -- and you made

  22           reference to the performance standards, right?

  23           Those are the ICE standards?

  24           A.        Correct.

  25           Q.        Okay.     Do the ICE standards limit how much

                                                                  Page 114

                                   Veritext Legal Solutions
                                        866 299-5127
Case 3:17-cv-01112-JLS-NLS Document 102-2 Filed 06/17/19 PageID.3593 Page 13 of 17


   1                I d ecl ar e u nd er pe na lty o f per ju ry
   2      u nd er th e law s tha t th e f or ego in g is
   3      t ru e a nd c orr ec t.
   4
   5                E xe cut ed on _ __ ___ __ ___ __ __ __ , 20_ __ ,
   6      a t ___ __ __ ___ __ _, __ __ ___ __ ___ __ __ ___ __ ___ __ _.
   7
   8
   9
  10     __ __ ___ __ __ ___ __ _           _ ___ __ ___ __ __ ___ __ ___ _
  11     DA TE                                             W IT NE SS
  12
  13
  14     Sw or n t o an d S ub scr ib ed be fo re me ,
  15
  16     th is ___ __ __ day o f__ __ __ ___ __ ___ __ , 201 8.
  17
  18     __ __ ___ __ __ ___ __ ___ __
  19     No ta ry Pu bl ic                      My c omm is si on ex pir es :
  20
  21                                            __ __ ___ __ __ ___ __ ___ __ _
  22
  23
  24
  25

                                                                        Page 269

                                    Veritext Legal Solutions
                                         866 299-5127
Case 3:17-cv-01112-JLS-NLS Document 102-2 Filed 06/17/19 PageID.3594 Page 14 of 17


   1                    COURT REPORTER'S CERTIFICATE
   2
         STATE OF TENNESSEE:
   3
                                 I, PATRICIA A. NILSEN, Licensed
   4           Reporter for the State of Tennessee, CERTIFY:
   5                             1. The foregoing deposition was
   6           taken before me at the time and place stated in the
   7           foregoing styled cause with the appearances as
   8           noted;
   9                             2. Being a Court Reporter, I then
  10           reported the deposition in Stenotype to the best of
  11           my skill and ability, and the foregoing pages
               contain a full, true and correct transcript of my
  12           said Stenotype notes then and there taken;
  13                             3. I am not in the employ of and am
  14           not related to any of the parties or their counsel,
               and I have no interest in the matter involved.
  15
  16                             WITNESS MY SIGNATURE, this,
               the 15th day of March, 2019.
  17
  18
  19
  20
  21                    _________________________________
  22                    PATRICIA A. NILSEN, RMR, CRR, CRC
  23                    TN Licensed Court Reporter
  24                    LCR Number: 717
  25                    Expiration: 6/30/2020

                                                                  Page 270

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:17-cv-01112-JLS-NLS Document 102-2 Filed 06/17/19 PageID.3595 Page 15 of 17



                       Tennessee Rules of Civil Procedure

                        Depositions Upon Oral Examination

                                         Rule 30



            Rule 30.05: Submission to Witness; Changes;

            Signing.



            When the testimony is fully transcribed the

            deposition shall be submitted to the witness for

            examination and shall be read to or by the witness,

            unless such examination and reading are waived by

            the witness and by the parties. Any changes in form

            or substance which the witness desires to make

            shall be entered upon the deposition by the officer

            with a statement of the reasons given by the

            witness for making them. The deposition shall then

            be signed by the witness, unless the parties by

            stipulation waive the signing or the witness is ill

            or cannot be found or refuses to sign. If the

            deposition is not signed by the witness within 30

            days of its submission, the officer shall sign it

            and state on the record the fact of the waiver or

            of the illness or absence of the witness or the

            fact of the refusal to sign together with the

            reason, if any, given therefor; and the deposition
Case 3:17-cv-01112-JLS-NLS Document 102-2 Filed 06/17/19 PageID.3596 Page 16 of 17



            may then be used as fully as though signed unless

            on a motion to suppress under Rule 32.04(4) the

            court holds that the reasons given for the refusal

            to sign require rejection of the deposition in

            whole or in part.



            DISCLAIMER:      THE FOREGOING CIVIL PROCEDURE RULES

            ARE PROVIDED FORINFORMATIONAL           PURPOSES ONLY.

            THE ABOVE RULES ARE CURRENT AS OF SEPTEMBER 1,

            2016.    PLEASE REFER TO THE APPLICABLE STATE RULES

            OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 3:17-cv-01112-JLS-NLS Document 102-2 Filed 06/17/19 PageID.3597 Page 17 of 17

                       VERITEXT LEGAL SOLUTIONS
             COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

       Veritext Legal Solutions represents that the
       foregoing transcript is a true, correct and complete
       transcript of the colloquies, questions and answers
       as submitted by the court reporter. Veritext Legal
       Solutions further represents that the attached
       exhibits, if any, are true, correct and complete
       documents as submitted by the court reporter and/or
       attorneys in relation to this deposition and that
       the documents were processed in accordance with
       our litigation support and production standards.

       Veritext Legal Solutions is committed to maintaining
       the confidentiality of client and witness information,
       in accordance with the regulations promulgated under
       the Health Insurance Portability and Accountability
       Act (HIPAA), as amended with respect to protected
       health information and the Gramm-Leach-Bliley Act, as
       amended, with respect to Personally Identifiable
       Information (PII). Physical transcripts and exhibits
       are managed under strict facility and personnel access
       controls. Electronic files of documents are stored
       in encrypted form and are transmitted in an encrypted
       fashion to authenticated parties who are permitted to
       access the material. Our data is hosted in a Tier 4
       SSAE 16 certified facility.

       Veritext Legal Solutions complies with all federal and
       State regulations with respect to the provision of
       court reporting services, and maintains its neutrality
       and independence regardless of relationship or the
       financial outcome of any litigation. Veritext requires
       adherence to the foregoing professional and ethical
       standards from all of its subcontractors in their
       independent contractor agreements.

       Inquiries about Veritext Legal Solutions'
       confidentiality and security policies and practices
       should be directed to Veritext's Client Services
       Associates indicated on the cover of this document or
       at www.veritext.com.
